DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 21 2022 has been entered. Applicant amended claims 1 and 13. Claims 9, 23-34 have been previously cancelled. Applicant further added claims 35-36. Accordingly, claims 1-8, 10-22, and 35-36 remain pending.
 	Applicant’s amendment to the abstract overcomes the specification objection of April 21 2022; therefore, the specification objection of April 21 2022 is withdrawn.
	Applicant’s amendment claim 1 overcomes the 35 USC 112(b) rejection of April 21 2022. Therefore, the 35 USC 112(b) rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see page 10, filed September 21 2022, with respect to abstract objection and the 35 USC 112(b) rejection have been fully considered and are persuasive.  The abstract objection and 35 USC 112(b) rejection of April 21 2022 have been withdrawn. 

Applicant’s arguments, see pages 11, 15-18, filed September 21 2022, with respect to the amended limitation of “ a stored reference data” and  the Cook reference used in the rejection(s) of claim(s) claims 1, 13, and 22 under 35 USC 103 as being unpatentable over Johnson US 20110031985 in view of Cook et al US 10579833 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being unpatentable over Johnson US 20110031985  in view of Aga et al US 9740888. Therefore, Applicant’s arguments pertaining to  “the stored reference data” have been considered but are moot because the new ground of rejection does not rely on the Cook reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner acknowledges that the reference data taught in Cook is not stored reference data.

Applicant's arguments filed September 21 2022 with respect to the Johnson reference have been fully considered but they are not persuasive. 
On page 13, Applicant states “…Johnson does not include any authorized opening of a chassis. According to Johnson, any opening of the chassis is unauthorized. As such, Johnson does not monitor or consider any sequence of the implication events since any such sequence cannot lead in Johnson to any authorized opening. Johnson merely determines there was a breach.” This is not persuasive. The feature of an authorized opening of the chassis is not recited in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., an authorized opening of the chassis) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Johnson teaches “obtaining data indicative of a sequence of implication events associated with the fasteners of the plurality of fasteners” as recited in claims 1,13, and 22. Applying the broadest reasonable interpretation, it is understood that “obtaining data indicative of a sequence of implication events associated with the fasteners” pertains to detecting and sensing/measuring/obtaining data related to the sequential(successive) change in condition of the one or more fasteners. This condition change is the successive unfastening  of the one or more fasteners. This detection of the unfastening of the fasteners in Johnson is performed by sensors. Johnson teaches in paragraphs 13-14 that the fasteners are part of a conductive path whose impedance(s) are obtained/monitored by the sensor circuitry for any changes. These changes are indicative of and relate to changes in state/condition of the fastener(s) being unfastened. 

On page 14, Applicant further alleges, “…while the fastener may act as part of the conductive path who impedance is monitored, no monitoring of any sequence of implication events is being made. The fact that the fasteners are part of a path does not indicate that the sequence of any breaching of this path is being monitored, let alone, that a pattern corresponding to the sequence is generated, and data corresponding to the generated pattern is then matched to a reference data. The method taught in Johnson in which the conductive path whose impedance is monitored, is not sufficient or applicable in the claimed invention.” This is not persuasive, applying the broadest reasonable interpretation, it is understood that each fastener is associated with a value and this is taught in Johnson paragraphs 14-15, and 47-51, and the value in Johnson is the measured impedance value(s). In Johnson, the pattern is a result of the obtained string of values that corresponds to a tamper event from the sensors measurement, and this pattern is a sequence of measured impedances relating to the fasteners. The circuitry in Johnson allows for voltage/current to be applied to selected sensors to detect whether there is/are a condition change(s) with the fastener(s). Figure 12, step 62 and paragraph 51 reveal that a tamper event for an array of selectable tamper sensors is initialized; therefore, this reveals that there is a detection/measuring of a sequence of selected array of sensors. Thus a sequence of impedance values due to implication event(s) associated with the fasteners state/condition are obtained. The initialization of a window that defines a tamper event for an array of selected sensors can be a generated pattern because this window involves respective values/pattern from the selected sensors that denotes a tamper event. Furthermore, this window taught in Johnson is also reference data.

In regards to the Applicant’s remarks pertaining to “the matching between the data corresponding to the generated pattern and a stored reference data”, the examiner initially applied the Cook reference in the office action of April 21 2022. However, as a result of the Applicant’s amendment and upon further search and consideration the examiner has updated the rejection with the Aga reference as stated above.

On page 14, Applicant further alleges, “paragraph 14 of Johnson illustrates the example of a plurality of sensors yet does not provide any description of monitoring a sequence”. The examiner respectfully disagrees. Figure 12, step 62 and paragraph 51 reveal that a tamper event for an array of selectable tamper sensors is initialized; therefore, this reveals that there is a detection/measuring of a sequence of selected array of sensors. Thus a sequence of impedance values due to implication event(s) associated with the fasteners state/condition are obtained. The initialization of a window that defines a tamper event for an array of selected sensors can be a generated pattern because this window involves respective values/pattern from the selected sensors that denotes a tamper event. Furthermore, this window taught in Johnson is also reference data.

On pages 14-15, Applicant alleges, “[t]o support randomness of the monitoring of Johnson, as opposed to sequential monitoring of the claimed subject matter, Applicant refers the Examiner’s attention to para 0015 of Johnson…Meaning, Johnson monitors any change in in impedance in the array irrespective of any sequence that it has occurred….Applicant believes that Johnson does not teach at least matching step of claim 1, but the entire subject matter defined by claim 1. As such, the combination of Johnson with Cook also cited by the Examiner would also have been non-obvious.” Again, the examiner respectfully disagrees. As stated above, Figure 12, step 62 and paragraph 51 reveal that a tamper event for an array of selectable tamper sensors is initialized; therefore, this reveals that there is a detection/measuring of a sequence of selected array of sensors. Thus a sequence of impedance values due to implication event(s) associated with the fasteners state/condition are obtained. The initialization of a window that defines a tamper event for an array of selected sensors can be a generated pattern because this window involves respective values/pattern from the selected sensors that denotes a tamper event. Furthermore, this window taught in Johnson is also reference data
In regards to the Applicant’s remarks pertaining to “the matching between the data corresponding to the generated pattern and a stored reference data”, the examiner initially applied the Cook reference in the office action of April 21 2022. However, as a result of the Applicant’s amendment and upon further search and consideration the examiner has updated the rejection with the Aga reference as stated above.

On pages 18-19, Applicant states “For at least these reasons, Applicant respectfully submits that claim 1 is patentable over the prior art of record. Independent claims 13 and 22 include similar limitations to claim 1, and so therefore are patentable at least for the reasons discussed above. The dependent claims are believed to be patentable in and of themselves and for the reasons discussed above with respect to claim 1….” This is not persuasive, please see paragraphs above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-17, 21-22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20110031985 (hereinafter Johnson) in view of Aga et al US 9740888 (hereinafter Aga).

As to claim 1, Johnson teaches a method of proofing against a physical tampering with a computer (Figure 11 is a flow diagram of a tamper detection process of an electronic device and paragraph 8 discusses that the electronic device can be a computer) comprising a chassis (Figure 1 shows an arrangement of  the opened chassis of an electronic device with a tamper sensor mechanism, the chassis is reference number 2); with a plurality of fasteners (claim 10 discloses a plurality of fasteners on a chassis; the fastener in Figure 1 is depicted as reference number 11; paragraph 14 discusses that multiple fasteners are used to secure the printed wiring board; paragraph 47 also discusses multiple fasteners), the method comprising: a. obtaining by the computer data indicative of a sequence of implication events associated with the fasteners of the plurality of fasteners (paragraph 13 discloses the fastener may act as part of the conductive path whose impedance is obtained/monitored by the sensing circuit for any changes; paragraph 14 discloses the sensing circuit detects any change in the impedance of the conductive path that runs through all of the series-connected tamper sensors. Thus, when the tamper sensor(s) is/are in the untampered state the one or more tamper sensor is shorted; tampering detected by the tamper sensor(s) results in an open circuit, and is further detected by the sensing circuitry as a threshold change in impedance. Paragraphs 47-51: The sequence of implication events associated with the fasteners involves the detection of an increase voltage, increase/change in impedance, in the series branch of the tamper sensors that are connected to the fasteners. A voltage is applied to each tamper sensor which the fastener is connected to, if tampering is not detected a low voltage signal, low impedance, is returned, if tampering is detected across at least one of the tamper sensor a higher voltage signal is detected by the sensing circuitry, the output from the sensing circuitry is obtained by a processor); b. generating, by the computer, a pattern corresponding to the sequence of implication events (Figure 12, step 62 and paragraph 51 reveal that a tamper event for an array of selectable tamper sensors is initialized; therefore, this reveals that there is a detection/measuring of a sequence of selected array of sensors. Thus a sequence of impedance values due to implication event(s) associated with the fasteners state/condition are obtained. The initialization of a window that defines a tamper event for an array of selected sensors can be a generated pattern because this window involves respective values/pattern from the selected sensors that denotes a tamper event. Furthermore, this window taught in Johnson is also reference data. Paragraph 51 discloses that once the data processor receives the signal(s) of a tamper event, the processor generates “a pattern” by creating a data structure of the tamper event that identifies the tamper sensors and by  evaluating and logging the detected tamper event); and d. initiating, by the computer, one or more anti-tampering actions responsive to a mismatching result (paragraph 35 discloses when tampering is detected a tamper event alert is sent to the processor in the electronic device and paragraph 51 discloses the device operations may be disabled in response to detected tamper event).
 Johnson is silent in teaching that an occurrence in the processor involve c. matching, by the computer, between data corresponding to the generated pattern and a stored reference data. 
Aga teaches c. matching, by the computer, between data corresponding to the generated pattern and a stored reference data (Column 1, lines 14-15 reveal comparing the tamper values of the tamper devices to a preset value stored; Figure 6, reference number 616 “Do calculated hash values equal stored hash values. See also column2, lines 34-40 which further details the stored reference values); Aga further teaches obtaining a data indicative of a sequence of implication events associated with the fasteners (Figure 6, reference numbers 604, 606, 608, 6, “Read screw[fastener] tamper value”, thus a reading sequence of the fasteners is obtained); generate a pattern corresponding to the sequence of implication events (Figure 6, reference number 612 “Combine tamper values”, see also column 4, lines 46-55 which reveal the measured values can be concatenated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the obtained signal recited in Johnson’s method with Aga’s teachings of matching the generated data with the stored reference data  to provide disabling of the device corresponding to the tamper detection based on one or more matched tamper values  (column 1, lines 20-23 of Aga).

As to claim 2, the combination of Johnson in view of Aga teaches wherein each fastener of the plurality of fasteners is associated with a value (Johnson: paragraphs 13-14 and 47 disclose each fastener is associated with an impedance value(s)), and the pattern is generated as a string of values corresponding to the sequence of implication events associated with the respective fasteners (Aga: Figure 6, teaches a generated pattern via reference number 612 “combine tamper values”, this pattern is based on string of values from “Read screw[fastener] value” shown as reference numbers 604, 606, 608, and 610; Johnson: paragraphs 47 and 51 disclose that the sensor circuitry apply a voltage (current) to each tamper sensor which a fastener is coupled to; an output impedance based on the return voltage signal is detected for each sensor and as a result a pattern or string of values is produced. If no tamper event is detected, the impedance values will measure low (low to zero voltage) value for the pattern of the string of tamper sensors associated with each fastener; however, if tampering event is detected, the sensor(s) will read a high impedance value/voltage signal for the generated pattern signal associated with the fasteners).

As to claim 3, the combination of Johnson in view of Aga teaches wherein at least two fasteners and implication events associated therewith are defined as being equivalent (Johnson: Figure 12, paragraphs 47 and 51 disclose when no tamper event is detected  from the tamper sensor which the fasteners are associated with, the output impedance is low, this is the same output for the plurality of fasteners and the associated tamper sensors) and wherein the sequences with exchanged places of equivalent implication events are defined as belonging to the same pattern with equivalent fasteners associated with equal values (Johnson: Figure 12, paragraphs 47 and 51 disclose the output signal of each tamper sensor associated with the fasteners are equivalent; Aga: column 7, lines 20-30 reveal when the combined sequence match preset stored reference pattern).

As to claim 4, the combination of Johnson in view of Aga teaches generating a cryptographic signature corresponding to the generated pattern (Aga: column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key), wherein matching between data corresponding to the generated pattern and the reference data comprises matching the generated cryptographic signature to a cryptographic reference corresponding to the reference data (Aga: Figure 6, reference number 616 “Do calculated hash values equal stored hash values”; column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key).


As to claim 8, the combination of Johnson in view of Aga teaches wherein matching between data corresponding to the generated pattern and the reference data is initiated responsive to a first implication event(Aga: column 1, lines 14-15 reveal comparing the tamper values of the tamper devices to a preset value stored; Figure 6, reference number 616 “Do calculated hash values equal stored hash values” reveal the comparing is initiated response to a first implication event such as instructions received pertaining to an event-system start up, reboot, expiration of a time, periodic checks etc., see column 7, lines 5-11).

As to claim 10, the combination of Johnson in view of Aga teaches further comprising repeating operations c) and d) responsive to a predefined number of next occurred implication events (Johnson: Figure 12 and paragraph 51 disclose repeating the operation of comparing the detect tamper event with a threshold value for teach tamper sensor, and initiating one anti-tampering actions of disabling device operations as a result of a tamper event: Aga: The comparing is initiated response to a first implication event such as instructions received pertaining to an event-system start up, reboot, expiration of a time, periodic checks etc., see column 7, lines 5-11).

As to claim 11, the combination of Johnson in view of Aga teaches wherein the one or more anti-tampering actions are selected from a group consisting of: providing a sound alert; sending alert to a dedicated entity (Johnson: paragraph 12 discloses signaling an alert to a data processor); initiating a request for a user's authorization (Aga; Figure 6 reference number 602 “Initiate tamper value read”, wherein this initiation is a response to a first implication event such as instructions received pertaining to user commands/authorization, see column 7, lines 5-11); providing data destructing operations resulting in encrypting at least part of data stored in the computer (Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data); providing data destructing operations resulting in erasing at least part of data stored in the computer (Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data); providing data destructing operations resulting in destroying encryption keys stored in the computer(Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data); and providing hardware destructing operations (e.g. sending a high current to disk, etc.) (Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data).

As to claim 12, the combination of Johnson in view of Aga teaches wherein one or more anti-tampering actions are selected depending on a number of properly removed fasteners prior to an identified mismatch (Johnson: Figure 12  and paragraph 47 disclose the one anti-tampering action of disable device operations when there is detected tamper event of fasteners removal: Aga: column 7, lines 24-30 reveals anti-tampering action is selected based on the tamper values/thus the fasteners that do not match the preset stored reference data).

As to claim 13, Johnson teaches a computer (Figure 1 is an opened chassis of an electronic device and paragraph 8 discusses that the electronic device can be a computer) comprising a chassis (Figure 1, reference number 2 “chassis”) with a plurality of fasteners(claim 10 discloses a plurality of fasteners on a chassis; the fastener in Figure 1 is depicted as reference number 11; paragraph 14 discusses that a multiple fasteners are used to secure the printed wiring board; paragraph 47 also discusses multiple fasteners), a plurality of sensors operatively connected to the fasteners  (Figure 8, reference number 10 are the tamper sensors; paragraphs 13-14 and 47 reveal one or more tamper sensors are connected to the fasteners) and a security circuitry (Figure 8, reference number 25 is the sensing circuitry), wherein: 4U.S. Appln. No.: 17/041,173Atty. Dkt. FINCHELSTEIN3Preliminary Amendmenteach given fastener of the plurality of fasteners is associated with a sensor of the plurality of sensors(Figure 8, reference number 10 are the tamper sensors; paragraphs 13-14 and 47 reveal one or more tamper sensors are connected to the fasteners), the sensor configured to enable detecting a condition of the given fastener (paragraphs 12-14 disclose the tamper sensor detect/measure a change in impedance as a result of the removal/attempt of removal of a fastener) and to forward data indicative of the conditions and/or changes thereof to the security circuitry (paragraphs 40 and 47 reveal that data of impedance change is sent/read by the sensing circuitry); the security circuitry is configured to: use data received from the sensors of the plurality of sensors to obtain data indicative of a sequence of implication events associated with the fasteners of the plurality of fasteners(paragraph 13 discloses the fastener may act as part of the conductive path whose impedance is obtained/monitored by the sensing circuit for any changes; paragraph 14 discloses the sensing circuit detects any change in the impedance of the conductive path that runs through all of the series-connected tamper sensors. Thus, when the tamper sensor(s) is/are in the untampered state the one or more tamper sensor is shorted, and tampering detected by the tamper sensor(s) results in an open circuit. This detection is conducted by the sensing circuitry by comparing threshold change in impedance. Paragraphs 47-51: The sequence of implication events associated with the fasteners involves the detection of an increase voltage, increase/change in impedance, in the series branch of the tamper sensors that are connected to the fasteners. A voltage is applied to each tamper sensor which the fastener is connected to, if tampering is not detected a low voltage signal, low impedance, is returned, if tampering is detected across at least one of the tamper sensor a higher voltage signal is detected the sensing circuitry, the output from the sensing circuitry is obtained by a processor); generate a pattern corresponding to the sequence of implication events(Figure 12, step 62 and paragraph 51 reveal that a tamper event for an array of selectable tamper sensors is initialized; therefore, this reveals that there is a detection/measuring of a sequence of selected array of sensors. Thus a sequence of impedance values due to implication event(s) associated with the fasteners state/condition are obtained. The initialization of a window that defines a tamper event for an array of selected sensors can be a generated pattern because this window involves respective values/pattern from the selected sensors that denotes a tamper event. Furthermore, this window taught in Johnson is also reference data. Paragraph 51 discloses that once the data processor receives the signal(s) of a tamper event, the processor generates “a pattern” creating a data structure of the tamper event that identifies the tamper sensors and by  evaluating and logging the detected tamper event); and initiate one or more anti-tampering actions responsive to a mismatching result (paragraph 35 discloses when tampering is detected a tamper event alert is sent to the processor in the electronic device and paragraph 51 discloses the device operations may be disabled in response to detected tamper event).
Johnson is silent in teaching that there occurs in the processor matching between data corresponding to the generated pattern and a stored reference data. 
Aga teaches that there occurs in the processor matching between data corresponding to the generated pattern and a stored reference data (Column 1, lines 14-15 reveal comparing the tamper values of the tamper devices to a preset value stored; Figure 6, reference number 616 “Do calculated hash values equal stored hash values. See also column2, lines 34-40 which further details the stored reference values); Aga further teaches obtaining a data indicative of a sequence of implication events associated with the fasteners (Figure 6, reference numbers 604, 606, 608, 6, “Read screw[fastener] tamper value”, thus a reading sequence of the fasteners is obtained); generate a pattern corresponding to the sequence of implication events (Figure 6, reference number 612 “Combine tamper values”, see also column 4, lines 46-55 which reveal the measured values can be concatenated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the obtained signal recited in Johnson’s method with Aga’s teachings of matching the generated data with the stored reference data  to provide disabling of the device corresponding to the tamper detection based on one or more matched tamper values  (column 1, lines 20-23 of Aga).

As to claim 14, the combination of Johnson in view of Aga teaches wherein the plurality of fasteners comprises at least one first fastener configured to forward data indicative of the degree of removing thereof and at least one second fastener configured to forward only data indicative of full removal thereof (Johnson: paragraph 34 discloses un-securing the fastener results in an impedance change which is detected by the sensing circuitry, and removal of fastener results in change of impedance that is detected by the sensing circuitry; Aga: column 2, lines 47+ reveals the detected value of the fastener pertains to degree of removing the one or more of the fasteners, this is also shown in Figure 5).

As to claim 15, the combination of Johnson in view of Aga teaches wherein each fastener of the plurality of fasteners is associated with a value (Johnson: paragraphs 13-14 and 47 disclose each fastener is associated with an impedance value), and the pattern is generated as a string of values corresponding to the sequence of implication events associated with the respective fasteners (Aga: Figure 6, teaches a generated pattern via reference number 612 “combine tamper values”, this pattern is based on string of values from “Read screw[fastener] value” shown as reference numbers 604, 606, 608, and 610; Johnson: paragraphs 47 and 51 disclose that the sensor circuitry apply a voltage (current) to each tamper sensor which a fastener is coupled to; an output impedance based on the return voltage signal is detected for each sensor and as a result a pattern or string of values is produced. If no tamper event is detected, the impedance values will measure low (low to zero voltage) value for the pattern of the string of tamper sensors associated with each fastener; however, if tampering event is detected, the sensor(s) will read a high impedance value/voltage signal for the generated pattern signal associated with the fasteners).

As to claim 16, the combination of Johnson in view of Aga teaches wherein at least two fasteners and implication events associated therewith are defined as being equivalent (Johnson: Figure 12, paragraphs 47 and 51 disclose when no tamper event is detected  from the tamper sensor which the fasteners are associated with, the output impedance is low, this is the same for the plurality of fasteners and the associated tamper sensors) and wherein the sequences with exchanged places of equivalent implication events are defined as belonging to the same pattern with equivalent fasteners associated with equal values (Johnson: Figure 12, paragraphs 47 and 51 disclose the output signal of each tamper sensor associated with the fasteners are equivalent; Aga: column 7, lines 20-30 reveal when the combined sequence match preset stored reference pattern).

As to claim 17, the combination of Johnson in view of Aga teaches wherein the security circuitry is further configured to generate a cryptographic signature corresponding to the generated pattern (Aga: column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key), wherein matching between data corresponding to the generated pattern and the reference data comprises matching the generated cryptographic signature to a cryptographic reference corresponding to the reference data (Aga: Figure 6, reference number 616 “Do calculated hash values equal stored hash values”; column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key).

As to claim 21, the combination of Johnson in view of Aga teaches wherein the one or more anti-tampering actions are selected from a group consisting of: providing a sound alert; sending alert to a dedicated entity (Johnson: paragraph 12 discloses signaling an alert to a data processor); initiating a request for a user's authorization(Aga; Figure 6 reference number 602 “Initiate tamper value read”, wherein this initiation is a response to a first implication event such as instructions received pertaining to user commands/authorization, see column 7, lines 5-11); providing data destructing operations resulting in encrypting at least part of data stored in the computer(Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data); providing data destructing operations resulting in erasing at least part of data stored in the computer (Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data) ; providing data destructing operations resulting in destroying encryption keys stored in the computer(Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data); and providing hardware destructing operations (e.g. sending a high current to disk, etc.) (Aga: column 7, lines 27-30 reveals “the control circuit can destroy or otherwise render an encryption key unusable, physically destroy the data).

As to claim 22, Johnson teaches a security circuitry (Figure 1, sensing circuitry is reference number 25) configured to operate in conjunction with a computer (Figure 1, reference number 30 is the data processor) comprising a chassis (Figure 1, reference number 2 is the chassis) with a plurality of fasteners(claim 10 discloses a plurality of fasteners on a chassis; the fastener in Figure 1 is depicted as reference number 11; paragraph 14 discusses that a multiple fasteners are used to secure the printed wiring board; paragraph 47 also discusses multiple fasteners) and a plurality of sensors (Figure 8, the plurality of sensors are depicted as reference number 10), each given fastener of the plurality of fasteners associated with a sensor of the plurality of sensors (Figure 8, reference number 10 are the tamper sensors; paragraphs 13-14 and 47 reveal one or more tamper sensors are connected to the fasteners), the sensor configured to enable detecting a condition of the given fastener (paragraphs 12-14 disclose the tamper sensor detect/measure a change in impedance as a result of the removal/attempt of removal of a fastener) and to forward data indicative of the conditions and/or changes thereof to the security circuitry (paragraphs 40 and 47 reveal that data of impedance change is sent/read by the sensing circuitry); the security circuitry is configured to:7U.S. Appln. No.: 17/041,173Atty. Dkt. FINCHELSTEIN3 Preliminary Amendmentuse data received from the sensors of the plurality of sensors to obtain data indicative of a sequence of implication events associated with the fasteners of the plurality of fasteners(paragraph 13 discloses the fastener may act as part of the conductive path whose impedance is obtained/monitored by the sensing circuit for any changes; paragraph 14 disclose the sensing circuit detects any change in the impedance of the conductive path that runs through all of the series-connected tamper sensors. Thus, when the tamper sensor(s) is/are in the untampered state the one or more tamper sensor is shorted, and tampering detected by the tamper sensor(s) results in an open circuit, this detection is by the sensing circuitry as a threshold change in impedance. Paragraphs 47-51: The sequence of implication events associated with the fasteners involves the detection of an increase voltage, increase/change in impedance, in the series branch of the tamper sensors that are connected to the fasteners. A voltage is applied to each tamper sensor which the fastener is connected to, if tampering is not detected a low voltage signal, low impedance, is returned, if tampering is detected across at least one of the tamper sensor a higher voltage signal is detected the sensing circuitry, the output from the sensing circuitry is obtained by a processor); generate a pattern corresponding to the sequence of implication events(Figure 12, step 62 and paragraph 51 reveal that a tamper event for an array of selectable tamper sensors is initialized; therefore, this reveals that there is a detection/measuring of a sequence of selected array of sensors. Thus a sequence of impedance values due to implication event(s) associated with the fasteners state/condition are obtained. The initialization of a window that defines a tamper event for an array of selected sensors can be a generated pattern because this window involves respective values/pattern from the selected sensors that denotes a tamper event. Furthermore, this window taught in Johnson is also reference data. Paragraph 51 discloses that once the data processor receives the signal(s) of a tamper event, the processor generates “a pattern” creating a data structure of the tamper event that identifies the tamper sensors and by  evaluating and logging the detected tamper event); and initiate one or more anti-tampering actions responsive to a mismatching result (paragraph 35 discloses when tampering is detected a tamper event alert is sent to the processor in the electronic device and paragraph 51 discloses the device operations may be disabled in response to detected tamper event).
Johnson is silent in teaching match between data corresponding to the generated pattern and a stored reference data.
Aga teaches match between data corresponding to the generated pattern and a stored reference data (Column 1, lines 14-15 reveal comparing the tamper values of the tamper devices to a preset value stored; Figure 6, reference number 616 “Do calculated hash values equal stored hash values. See also column2, lines 34-40 which further details the stored reference values); Aga further teaches obtaining a data indicative of a sequence of implication events associated with the fasteners (Figure 6, reference numbers 604, 606, 608, 6, “Read screw[fastener] tamper value”, thus a reading sequence of the fasteners is obtained); generate a pattern corresponding to the sequence of implication events (Figure 6, reference number 612 “Combine tamper values”, see also column 4, lines 46-55 which reveal the measured values can be concatenated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the obtained signal recited in Johnson’s method with Aga’s teachings of matching the generated data with the stored reference data  to provide disabling of the device corresponding to the tamper detection based on one or more matched tamper values  (column 1, lines 20-23 of Aga).

As to claim 35, the combination of Johnson in view of Aga teaches wherein the generated cryptographic signature is used for secure access to information stored on the computer (Aga: column 4, lines 60+ reveal the hash function can encode input data by combining the data with a key. The hash function can protect confidentiality of the input data, thus provide secure access to information stored in the computer. Column 7, lines 20-30 also reveals that when the hash value/cryptographic signature does not match the stored reference value, the control circuit prevent access to the stored data. Therefore, the hash value/cryptographic signature is used for secure access to data stored on the computer).

Claims 5, 7, 18, 20, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20110031985 (hereinafter Johnson) in view of Aga et al US 9740888 (hereinafter Aga) in further view of Markel et al US 20140077928 (hereinafter Markel).

As to claim 5, the combination of Johnson in view of Aga teaches all the limitations recited in claim 4 above. The combination of Johnson in view of Aga further teaches wherein the cryptographic signature is generated by applying a hash function to the generated pattern (Aga: column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key) and the cryptographic reference is generated by applying the hash function to a reference pattern pre-defined for the computer(Aga: Figure 6, reference number 616 “Do calculated hash values equal stored hash values”; thus the stored reference pattern values is also hashed; column 4, lines 59-62 reveals this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key); and wherein matching therebetween comprises comparing the resulting cryptographic signature and the cryptographic reference(Aga: Figure 6, reference number 616 “Do calculated hash values equal stored hash values”).
The combination of Johnson in view of Aga does not teach the cryptographic reference is generated by applying the same hash function to a reference pattern.
Markel teaches the cryptographic reference is generated by applying the same hash function to a reference pattern (paragraph 29 reveals the reference digital signature is hash with the same hash function that was used to hash the received pattern/digital signature). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data with Markel’s teachings of cryptographic signature to improve the verification matching and integrity of the tamper-protected hardware.

As to claim 7, the combination of Johnson in view of Aga teaches all the limitations recited in claim 4 above. The combination of Johnson in view of Aga does not teach wherein matching the generated cryptographic signature to the cryptographic reference comprises using the cryptographic signature as a key for decoding a ciphertext stored in the computer, and wherein the matching is considered as successful when a result of decoding corresponds to a predefined unique ID associated with the computer.
Markel teaches wherein matching the generated cryptographic signature to the cryptographic reference comprises using the cryptographic signature as a key for decoding a ciphertext stored in the computer (paragraphs 24 and 29 disclose a key is used to encrypt the hashed digital signature, the key is also used in decrypting the digital signature), and wherein the matching is considered as successful when a result of decoding corresponds to a predefined unique ID associated with the computer (paragraph 29 discloses the decrypted hash value matches the validation hash value correspond to match of the digital signature being authentic and the product/device has not been tampered, and paragraph 17 disclose the digital signal may include portion of the product/device serial number/identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data with Markel’s teachings of cryptographic signature to improve the verification matching and integrity of the tamper-protected hardware.

As to claim 18, the combination of Johnson in view of Aga teaches all the limitations recited in claim 17 above. The combination of Johnson in view of Aga further teaches wherein the security circuitry is configured to generated  the cryptographic signature by applying a hash function to the generated pattern (Aga: column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key) and to generate the cryptographic reference by applying the hash function to a reference pattern pre-defined for the computer(Aga: Figure 6, reference number 616 “Do calculated hash values equal stored hash values”; thus the stored reference pattern values is also hashed; column 4, lines 59-62 reveals this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key); and wherein matching therebetween comprises comparing the resulting cryptographic signature and the cryptographic reference(Aga: Figure 6, reference number 616 “Do calculated hash values equal stored hash values”).
The combination of Johnson in view of Aga does not teach generate the cryptographic reference by applying the hash function to a reference pattern.
Markel teaches generate the cryptographic reference by applying the hash function to a reference pattern (paragraph 29 reveals the reference digital signature is hash with the same hash function that was used to hash the received pattern/digital signature). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data with Markel’s teachings of cryptographic signature to improve the verification matching and integrity of the tamper-protected hardware.

As to claim 20, the combination of Johnson in view of Aga teaches all the limitations recited in claim 17 above. The combination of Johnson in view of Aga does not teach wherein the security circuitry is further configured to match the generated cryptographic signature to the cryptographic reference using the cryptographic signature as a key for decoding a ciphertext stored in the computer, and wherein the matching is considered as successful when a result of decoding corresponds to a predefined unique ID associated with the computer.
Markel teaches wherein match the generated cryptographic signature to the cryptographic reference comprises using the cryptographic signature as a key for decoding a ciphertext stored in the computer (paragraphs 24 and 29 disclose a key is used to encrypt the hashed digital signature, the key is also used in decrypting the digital signature) , and wherein the matching is considered as successful when a result of decoding corresponds to a predefined unique ID associated with the computer (paragraph 29 discloses the decrypted hash value matches the validation hash value correspond to match of the digital signature being authentic and the product/device has not been tampered, and paragraph 17 disclose the digital signal may include portion of the product/device serial number/identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data with Markel’s teachings of cryptographic signature to improve the verification matching and integrity of the tamper-protected hardware.

As to claim 36, the combination of Johnson in view of Aga teaches all the limitations recited in claim 1 above. The combination of Johnson in view of Aga does not teach further comprising updating the stored reference data.
Markel teaches further comprising updating the stored reference data (paragraph 18 and Figure 3, step 315 reveal the generated reference digital signature can be altered/updated. Paragraph 18 also reveal that the data used to generated the digital signature can also be modified/updated. Paragraph 29 reveals that the stored reference digital signature is compared with the received digital signature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data with Markel’s teachings of updating the cryptographic signature to improve the verification matching and integrity of the tamper-protected hardware.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20110031985 (hereinafter Johnson) in view of Aga et al US 9740888 (hereinafter Aga) in further view of Markel et al US 20140077928 (hereinafter Markel) in further view of in further view of Hsu et al US 20060218176 (hereinafter Hsu).

As to claim 6, the combination of Johnson in view of Aga and Markel teaches all the limitation recited in claim 5 above. The combination of Johnson in view of Aga and Markel further teaches the hash function to be applied to the generated pattern and to the reference pattern(Aga: column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key).
The combination of Johnson in view of Aga and Markel  does not teach further comprising randomly selecting the hash function.
Hsu teaches randomly selecting the hash function (paragraph 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data and Markel’s teachings of cryptographic signature with Hsu’s teachings of randomly selecting the hash function to avoid a fixed hash function that reduces system’s vulnerability to an adversary selecting keys that all hash to the same function (paragraph 52 of Hsu). 

As to claim 19, the combination of Johnson in view of Aga and Markel teaches all the limitation recited in claim 18 above. The combination of Johnson in view of Aga and Markel further teaches the sensing circuitry is further configuration to select the hash function to be applied to the generated pattern and to the reference pattern(Aga: column 4, lines 59-62 recites “the combined values[pattern] may be encrypted or hashed”, this hashing is achieved via a hash function and a key value. A digital signature is basically a one-way hash of data that was encrypted with a private key).
The combination of Johnson in view of Aga and Markel does not teach further comprising randomly selecting the hash function.
Hsu teaches randomly selecting the hash function (paragraph 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson’s sensing circuitry in view of Aga’s teachings of matching the generated data with the reference data and Markel’s teachings of cryptographic signature with Hsu’s teachings of randomly selecting the hash function to avoid a fixed hash function that reduces system’s vulnerability to an adversary selecting keys that all hash to the same function (paragraph 52 of Hsu). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437 

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437